Offense, forgery of a land title; penalty, seven years in the penitentiary.
This is a companion case to that of E. F. Owen v. State, No. 12632, this day affirmed. The issues of law and fact in the two cases are practically identical. What is said in the opinion this day handed down in the Owen case, supra, disposes also of the instant case.
The alleged errors of the Court in refusing a continuance and in refusing to instruct the jury to not consider certain improper questions of the District Attorney appear as questions in addition to those discussed in the Owens case, supra. Both these have been examined and are believed to be without merit, and their importance does not seem to justify discussion.
State's motion for rehearing is granted and the former opinion reversing this case is withdrawn.
Judgment affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.